Title: Lewis Condict to James Madison, 15 March 1831
From: Condict, Lewis
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Morris Town N. J.
                                
                                March 15th, 31
                            
                        
                         
                        By the advice of some friends in Washington, the enclosed papers were sent to Mr. Venable of the Va.
                            Legislature at Richmond, before I left the District. I expected Mr. V. would, after perusal, enclose the subscription to
                            you, in the letter to your address, which was left unsealed for the purpose. They were however, returned to me by
                            yesterday’s mail, in a letter from Mr. V. expressing his regrets, in not being able at present, to aid our College.
                        I venture to forward them to you, not doubting your good wishes for the prosperity of Nassau Hall, &
                            shall feel grateful for any aid, however small, which may seem to you proper on the occasion. Most respectfully Your
                            friend & obt. Servt.
                        
                        
                            
                                Lewis Condict
                            
                        
                    